DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/087,707, application filed on 09/24/2018, and Preliminary Amendment filed on 09/24/2018.  Claims 1-13 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statements (IDS’s) submitted on 09/24/2018, 02/04/2019, 03/09/2020, and 02/26/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.          Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Covic et al. (US 2015/0236513).

7.          With respect to claim 1, Covic teaches:
A contacting system for establishing an electrical connection between a vehicle and a power supply with a first terminal and a second terminal for charging the vehicle (inductive charging of a electric vehicle using alignment of coils from primary side and receiving side, para 52), with: 
a primary transmission element which has a plurality of primary contact surfaces arranged in a structured manner, electrically insulated from each other and each having an outer contour, and with a secondary transmission element which has at least one first secondary contact surface, for contacting the first terminal (primary side transmitting coils including a plurality of energized coils, 1, 2 or 3 coils, para 30-35), and 
at least one second secondary contact surface, for contacting the second terminal (receiving power from transmitting coils at a receiving surface, such as a vehicle, Abstract), 
wherein the secondary contact surfaces are electrically insulated from each other (coils within different planes of one another, layers of material within transmitting and receiving side of coils, para 15-20), and 
with control means which are designed to determine first primary contact surfaces which are in contact with the first secondary contact surface and which are (see 1, 2, or 3 coils in contact with receiving side coils, para 16-20), and 
which are designed to establish an electrical connection via the first primary contact surfaces and the first secondary contact surface, between the first terminal of the power supply and the first terminal of the vehicle, and which are designed to establish an electrical connection via the second primary contact surfaces and the second secondary contact surface for supplying energy to the vehicle (see establishing electrical connection between transmitting side coils and receiving side coils, charging vehicle, para 8-12), 
characterized in that a second insulating surface surrounding the secondary contact surfaces is provided, which has at least one optionally direction-dependent minimum width which is greater than the extent of the contour of one of the contacted primary contact surfaces in the same direction (X, Y, Z) (see receiving side pickup element having a greater contour than the one or more coil contours of transmitting side, para 40-44, Fig. 4a, 12a-12e – describing the one or more coils in contact or alignment within one another to transfer energy via inductive wireless power transfer). 

8.          With respect to claim 2, Covic teaches:
the second insulating surface has at least one minimum width which is greater than the diameter of a circumference around the largest outer contour of one of the contacted primary contact surfaces (receiving side pickup element having a greater contour than the one or more coil contours of transmitting side, para 40-44, Fig. 4a, 12a-12e – describing the one or more coils in contact or alignment within one another to transfer energy via inductive wireless power transfer). 

9.          With respect to claim 3, Covic teaches:
the second secondary contact surface completely surrounds the first secondary contact surface and in that the second insulating surface completely surrounds the second secondary contact surface (see receiving side coils surrounding the transmitting side coils, para 30-34, 40-44). 

Covic teaches:
the first secondary contact surface is arranged in the center of the second secondary contact surface and in that the second secondary contact surface and the second insulating surface form concentric circles around the first secondary contact surface (see concentric circles of both transmitting and receiving side coils, para 30-34, 40-44, Figs 4a, 12a-12e). 

11.          With respect to claim 5, Covic teaches:
a first insulating surface is arranged as a concentric circle around the first secondary contact surface between the first secondary contact surface and the second secondary contact surface, wherein the first insulating surface likewise has at least one, direction-dependent minimum width which is greater than the extent of the contour of one of the contacted primary contact surfaces in the same direction (receiving side pickup element having a greater contour than the one or more coil contours of transmitting side, para 40-44, Fig. 4a, 12a-12e – describing the one or more coils in contact or alignment within one another to transfer energy via inductive wireless power transfer). 

12.          With respect to claim 6, Covic teaches:
the primary contact surfaces are formed as hexagons (see varying shapes of transmitting and receiving side coils and patterns, para 30-34, 40-44, Fig. 12a-12e). 

13.          With respect to claim 7, Covic teaches:
the primary contact surfaces are arranged in the shape of a grid (see grid shape of primary and secondary contact surfaces, Figs 3a, 4a, 12a-12e). 

14.          With respect to claim 8, Covic teaches:
that there is a voltage of over 60 volts between the first terminal and the second terminal (see para 30-34, 40-44, Fig 3a, 4a, 12a-12e). 

Covic teaches:
the control means are formed to switch all primary contact surfaces potential-free which have been determined neither as first primary contact surface nor as second primary contact surface by the control means (see control and pickup controller for transmitting power and receiving power via wireless inductive power transmission, para 30-34, 40-44, Figs. 3, 4a, 12a-12e). 

16.          With respect to claim 10, Covic teaches:
the primary transmission element is provided in a road surface of a parking space and the secondary transmission element is provided in the vehicle such that it can be lowered and lifted for contacting the primary transmission element (see road surface application of wireless power transfer between coils, para 3-9). 

17.          With respect to claim 11, Covic teaches:
at positioning means are provided for direction-dependent positioning of the secondary transmission element on the primary transmission element and in that the minimum width of the second insulating surface varies depending on the direction (receiving side pickup element having a greater contour than the one or more coil contours of transmitting side, para 40-44, Fig. 4a, 12a-12e – describing the one or more coils in contact or alignment within one another to transfer energy via inductive wireless power transfer). 

18.          With respect to claim 12, Covic teaches:
the outer contour of the primary contact surfaces is direction-dependent and in that, if secondary contact surfaces are positioned by the positioning means on the primary contact surfaces, the minimum width of the second insulating surface corresponds in a direction-dependent manner at least to the width of the primary contact surface in the same direction (X, Y, Z) receiving side pickup element having a greater contour than the one or more coil contours of transmitting side, para 40-44, Fig. 4a, 12a-12e – describing the one or more coils in contact or alignment within one another to transfer energy via inductive wireless power transfer?). 

19.          With respect to claim 13, Covic teaches:
(varying circular or oval shapes of transmitting and receiving side coils and patterns, para 30-34, 40-44, Fig. 12a-12e). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851